DETAILED ACTION
This communication is in response to Application No. 17/423,859 originally filed 07/17/2021. The Request for Continued Examination and Amendment presented on 12/07/2022 which provides amendments to claims 1 and 17 and claims 9-16 were cancelled sis hereby acknowledged. Currently claims 1-8 and 17-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/07/2022 have been fully considered but they are not persuasive. Applicant asserts the combination of Kim ‘373 and Kim ‘077 is improper because the “problem to be solved by Kim ‘077 is how to reduce heat and power consumption of the data driving circuit … which is different from the problem to be solved by the present application and Kim ‘373”.
Firstly, it is noted that, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) See MPEP 2144.
With respect to the arguments that the prior art “problem to be solved by Kim ‘077 is how to reduce heat and power consumption of the data driving circuit” is not wholly accurate representation of Kim ‘077. While this is a beneficial result, the Kim ‘077 application is directed correcting issues with grayscale polarity reversal image sticking which is a root cause of a the switching between high and low grayscale data that causes a “grainy appearance” or “image sticking” appearance on the screen. See Fig. 7 and paragraphs [0021-0024]. Notably, Figure 7 of Kim ‘077 shows the same polarity reversal scheme as Figure 1B in the instant application. Thus, a person of skill in the art motivated to find a solution for “grainy appearance” ( or “image sticking”) of an onscreen image due to polarity reversal of the grayscale data could have looked to the prior art of Kim ‘077 as the reference is discussing the correction of these issues. Therefore, the prior art is reasonably pertinent to the particular problem with which the applicant was concerned. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants claimed invention has been amended to recite the feature of Figure 4B, while The Office believes this is an obvious variant from the discussion in Kim ‘077, this variant is not expressly discussed. Therefore The Office introduces the prior art of Shimoshikiryoh et al. U.S. Patent Application Publication No. 2009/0195487 A1 which expressly teaches high/low grayscale adjustment driving as described in/by Applicants Fig. 4B. It is therefore respectfully submitted claims are not allowable over the prior art of record.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2015/0116373 A1 hereinafter Kim ‘373 in view of Shimoshikiryoh et al. U.S. Patent Application Publication No. 2009/0195487 A1 hereinafter Shimoshikiryoh.

Consider Claim 1:
	Kim ‘373 discloses a method for pixel compensation of a display panel, comprising: (Kim ‘373, See Abstract.)
	S10, receiving a signal of a frame of image, wherein the signal comprises grayscale data of a plurality of sub-pixels; (Kim ‘373, [0052], “Referring to FIG. 5, with respect to the same gray scale value, the positive correction data Data+ and the negative correction data Data- may have different data values because they are generated using different lookup tables. For example, when the signal controller 600 receives an image data in gray scale 127, the signal controller 600 may output correction data Data+ in gray scale 128 using the positive compensation lookup table and may output compensation data Data- in gray scale 126 using the negative compensation lookup table.”)
	S20, obtaining grayscale compensation data of each of the sub-pixels; and (Kim ‘373, [0052], “For example, when the signal controller 600 receives an image data in gray scale 127, the signal controller 600 may output correction data Data+ in gray scale 128 using the positive compensation lookup table and may output compensation data Data- in gray scale 126 using the negative compensation lookup table.”)
	S30, compensating the grayscale data of the sub-pixels according to the grayscale compensation data; (Kim ‘373, [0052], [0053], “The signal controller 600 generates positive correction image data DAT+ and negative correction image data DAT- using the generated positive correction data Data+ and the generated negative correction data Data-. A color correction lookup table relates to accurate color control (ACC) for expressing accurate colors of R, G, and B in accordance with characteristics of the liquid crystal display panel.”)
	Kim ‘373 however does not detail specifics of the grayscale compensation data of each of the sub-pixels  and thus does not appear to teach positive polarity high grayscale compensation data, negative polarity high grayscale compensation data, positive polarity low grayscale compensation data, and negative polarity low grayscale compensation data, and the time period unit comprises a current first frame, a current second frame, a current third frame, and a current fourth frame; and in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data.
	Shimoshikiryoh however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to provide positive polarity high grayscale compensation data, negative polarity high grayscale compensation data, positive polarity low grayscale compensation data, and negative polarity low grayscale compensation data, and (Shimoshikiryoh, [0092-0111], [0094], “In portion (a) of FIG. 4, the upper and lower rectangles represent the first and second subpixels, respectively. Of these two subpixels, the one with the higher luminance is plain, while the other with the lower luminance is shadowed. Also, in portion (a) of FIG. 4, "+" and "-" represent the polarities of the display signal voltages when the associated scan line is selected with respect to the common voltage applied to the counter electrode. In this case, "+" indicates that the potential at the first and second subpixel electrodes is higher than the one at the counter electrode and that the electric field is directed from the subpixel electrodes toward the counter electrode. On the other hand, "-" indicates that the potential at the first and second subpixel electrodes is lower than the one at the counter electrode and that the electric field is directed from the counter electrode toward the subpixel electrodes. In the following description, "+" and "-" will be referred to herein as a "first polarity" and a "second polarity", respectively, and will also be collectively referred to herein as "polarities". Also, a period with the "+" polarity and a period with the "-" polarity will be referred to herein as a "first polarity period" and a "second polarity period", respectively.”)
	 the time period unit comprises a current first frame, a current second frame, a current third frame, and a current fourth frame; and in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data. (Shimoshikiryoh, [0256-0270], [0257], “It will be described with reference to FIG. 33 how the brightness levels and polarities change in the subpixels and how the effective voltages applied to the liquid crystal layers of the first and second subpixels change in the liquid crystal display device 100 of this preferred embodiment.” ) 
[AltContent: textbox (  +H          -H          -L         +L)]
    PNG
    media_image1.png
    136
    519
    media_image1.png
    Greyscale

	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the high/low grayscale adjustment driving in the manner discussed within Shimoshikiryoh as this was a known technique and one of skill would have readily recognized that the use of such a technique would have been used for the purpose of the degree of non-smoothness of the image on the screen can be reduced as well as the residual image and other reliability-related problems can be overcome. (Shimoshikiryoh, [0264])

Consider Claim 4: 
	Kim ‘373 in view of Shimoshikiryoh discloses the method for the pixel compensation of the display panel according to claim 1, wherein in the S10, the grayscale data of each of the sub-pixels are grayscale data of a red sub-pixel, grayscale data of a green sub-pixel, or grayscale data of a blue sub-pixel. (Kim ‘373, [0035], [0046], [0053], [0036], “The signal controller 600 may generate two correction data using two compensation lookup tables with respect to one image signal R, G, and B in advance to compensate an asymmetry in the pixel voltage due to the kick-back voltage. One correction data may be applied to a pixel to which a positive data voltage is applied and the other correction data may be applied to a pixel to which a negative data voltage is applied.”)
Consider Claim 17:
	Kim ‘373 discloses a device for pixel compensation of a display panel, comprising: (Kim ‘373, See Abstract.)
	a receiving unit configured for receiving a signal of an image to be displayed, wherein the signal comprises grayscale data of a plurality of sub-pixels; (Kim‘373, [0052], “Referring to FIG. 5, with respect to the same gray scale value, the positive correction data Data+ and the negative correction data Data- may have different data values because they are generated using different lookup tables. For example, when the signal controller 600 receives an image data in gray scale 127, the signal controller 600 may output correction data Data+ in gray scale 128 using the positive compensation lookup table and may output compensation data Data- in gray scale 126 using the negative compensation lookup table.”)
	a compensation query unit connected to the receiving unit and configured for querying a preset compensation table set comprising a plurality of grayscale compensation tables to obtain grayscale compensation data corresponding to the grayscale data of each of the sub-pixels; (Kim ‘373, [0052], “For example, when the signal controller 600 receives an image data in gray scale 127, the signal controller 600 may output correction data Data+ in gray scale 128 using the positive compensation lookup table and may output
	a compensation processing unit connected to the compensation query unit and configured for compensating the grayscale data of each of the sub-pixels with the grayscale compensation data, wherein polarities of the grayscale compensation data of two adjacent sub-pixels are opposite in the signal of the image in a same frame, (Kim ‘373, [0040], “The plurality of data lines D1 to Dm of the liquid crystal display panel 300 are connected with the data driver 500, and the data driver 500 receives the data control signal CONT2 and the image data DAT from the signal controller 600. The data driver 500 converts the image data to a data voltage using a gray voltage generated from a gray voltage generator (not shown), and transmits the data voltage to the data lines D1 to Dm. The data voltage includes a data voltage of a positive polarity and a data voltage of a negative polarity with reference to the common voltage. The data voltage of the positive polarity and the data voltage of the negative polarity are alternately applied and inversely driven with reference to a frame and a row and/or column. Accordingly, the inverse driving may be classified into frame inversion, row inversion, column inversion (or line inversion), dot inversion, and the like.”)
	Kim ‘373 however does not specify the grayscale compensation data of each of the sub-pixels comprise positive polarity high grayscale compensation data, negative polarity high grayscale compensation data, positive polarity low grayscale compensation data, and negative polarity low grayscale compensation data in a time period unit, and the time period unit comprises a current first frame, a current second frame, a current third frame, and a current fourth frame; and a driving unit connected to the compensation processing unit and configured for driving the sub-pixels of the display panel for display according to the compensated signal; wherein in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data: or in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data.
	Shimoshikiryoh however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to provide the grayscale compensation data of each of the sub-pixels comprise positive polarity high grayscale compensation data, negative polarity high grayscale compensation data, positive polarity low grayscale compensation data, and negative polarity low grayscale compensation data in a time period unit, and (Shimoshikiryoh, [0092-0111], [0094], “In portion (a) of FIG. 4, the upper and lower rectangles represent the first and second subpixels, respectively. Of these two subpixels, the one with the higher luminance is plain, while the other with the lower luminance is shadowed. Also, in portion (a) of FIG. 4, "+" and "-" represent the polarities of the display signal voltages when the associated scan line is selected with respect to the common voltage applied to the counter electrode. In this case, "+" indicates that the potential at the first and second subpixel electrodes is higher than the one at the counter electrode and that the electric field is directed from the subpixel electrodes toward the counter electrode. On the other hand, "-" indicates that the potential at the first and second subpixel electrodes is lower than the one at the counter electrode and that the electric field is directed from the counter electrode toward the subpixel electrodes. In the following description, "+" and "-" will be referred to herein as a "first polarity" and a "second polarity", respectively, and will also be collectively referred to herein as "polarities". Also, a period with the "+" polarity and a period with the "-" polarity will be referred to herein as a "first polarity period" and a "second polarity period", respectively.”)
	 the time period unit comprises a current first frame, a current second frame, a current third frame, and a current fourth frame; and (Shimoshikiryoh, [0256-0270], [0258], “As shown in portion (a) of FIG. 33, the first, fourth and fifth periods are first polarity periods, while the second, third and sixth periods are second polarity periods in the liquid crystal display device 100 of this preferred embodiment. Looking at any series of four vertical scanning periods, it can be seen that two out of the four are first polarity periods and the rest is second polarity periods. For example, in the first through fourth periods shown in portion (a) of FIG. 33, the first and fourth periods are first polarity periods and the second and third periods are second polarity periods.)
	a driving unit connected to the compensation processing unit and configured for driving the sub-pixels of the display panel for display according to the compensated signal; (Shimoshikiryoh, [0090], “First of all, the configuration of a liquid crystal display device 100 as the first preferred embodiment of the present invention will be outlined with reference to FIGS. 1 to 3. FIG. 1 illustrates the liquid crystal display device 100 of this preferred embodiment. The liquid crystal panel 100A of the liquid crystal display device 100 includes a display section 110 in which a number of pixels are arranged in columns and rows to define a matrix pattern and a driver 120 for driving the display section 110 as shown in FIG. 2. In the display section 110, each pixel includes a liquid crystal layer and a plurality of electrodes for applying a voltage to the liquid crystal layer. The driver 120 generates a drive signal based on an input video signal.”)
	 in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data. (Shimoshikiryoh, [0256-0270], [0257], “It will be described with reference to FIG. 33 how the brightness levels and polarities change in the subpixels and how the effective voltages applied to the liquid crystal layers of the first and second subpixels change in the liquid crystal display device 100 of this preferred embodiment.” ) 

[AltContent: textbox (  +H          -H          -L         +L)]
    PNG
    media_image1.png
    136
    519
    media_image1.png
    Greyscale

	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the high/low grayscale adjustment driving in the manner discussed within Shimoshikiryoh as this was a known technique and one of skill would have readily recognized that the use of such a technique would have been used for the purpose of the degree of non-smoothness of the image on the screen can be reduced as well as the residual image and other reliability-related problems can be overcome. (Shimoshikiryoh, [0264])

Consider Claim 19:
	Kim ‘373 in view of Shimoshikiryoh discloses the device for the pixel compensation of the display panel according to claim 17, wherein when each of the sub-pixels has different grayscale data, the corresponding high grayscale compensation data have different values, and the corresponding low grayscale compensation data have different values. (Kim ‘373, [0049], [0005-0007], [0066], “Even the liquid crystal display panels manufactured from same production line may have different gamma characteristics and each panel may have a different kick-back voltage. Therefore, different positive and negative compensation lookup tables may be applied to each panel. For example, positive and negative compensation lookup tables may be optimized to compensate for the kick-back voltage with respect to a liquid crystal display panel P1 that shows a gamma characteristic with a middle level in the process, and a plurality of positive and negative compensation lookup tables may be prepared by adjusting the optimized positive and negative compensation lookup tables with consideration of gamma characteristics between panels. Accordingly the kick-back voltage may be compensated in advance using compensation lookup tables appropriate for the respective panels P1, P2, P3, . . . , Pn) to realize the optimum image quality.”)
Consider Claim 20:
	Kim ‘373 in view of Shimoshikiryoh discloses a display panel, comprising: (Kim, See Abstract.)
	a memory configured for storing program instructions, and (Kim ‘373, [0068], “The above-stated compensation lookup tables may be stored in a memory provided outside of a signal controller such as an EEPROM, and the signal controller may selectively use the tables according to condition.”)
	a controller configured for executing the program instructions to implement the method for the pixel compensation of the display panel according to claim 1. (Kim ‘373, [0031], “The graphics processor 10 provides image signals R, G, and B and a control signal CONT to the signal controller 600 of the liquid crystal display 1. The control signal CONT includes a horizontal synchronizing signal Hsync, a vertical synchronization signal Vsync, a clock signal CLK, and a data enable signal DE. The image signals R, G, and B and the control signal CONT may be transmitted to the signal controller 600 using, for example, a low voltage differential signaling (LVDS) method.”)

Claim Rejections - 35 USC § 103
Claims 2-3, 5-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2015/0116373 A1 in view of Shimoshikiryoh et al. U.S. Patent Application Publication No. 2009/0195487 A1 and further in view of Kamada et al. U.S. Patent Application Publication No. 2004/0239698 A1 hereinafter Kamada.

Consider Claim 2:
	Kim ‘373 in view of Shimoshikiryoh discloses the method for the pixel compensation of the display panel according to claim 1, and however does not appear to additionally detail the driving scheme wherein the grayscale compensation data of each of the sub-pixels comprise a grayscale compensation data repeating unit, the grayscale compensation data repeating unit comprises n pieces of the high grayscale compensation data and the low grayscale compensation data, and n is an even number greater than zero.
	Kamada however teaches it was a technique to provide a grayscale compensation data repeating unit, the grayscale compensation data repeating unit comprises n pieces of the high grayscale compensation data and the low grayscale compensation data, and n is an even number greater than zero. (Kamada, [0280-0296], [0294], “Now example 5-8 of the present embodiment is explained by using FIG. 53. FIG. 53 shows an HT mask pattern in HT driving and an optical response characteristic of the liquid-crystal panel 233. In the figure, the curve A shown by the solid line represents an optical response characteristic of the pixel 234a, the curve B shown by the broken line represents an optical response characteristic of the pixel 234b, the curve C shown by the one-dot chain line represents an optical response characteristic of the pixel 234c, and the curve D shown by the two-dot chain line represents an optical response characteristic of the pixel 234d. As shown in FIG. 53, an image signal is stored in the frame buffer such that the pixels adjacent within the frame are different in optical response characteristic, thereby write the video signal to the liquid-crystal display panel 233. At this time, the not-shown gate bus line of the liquid-crystal panel 233 is driven with the same frame period by scanning with interlacing at least 1 line. The interlaced scanning may be in a regular fashion or may be, of course, in an irregular fashion. Incidentally, in the driving, used is the liquid-crystal display device shown in FIG. 52.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide this type of driving scheme as this was known in the art in view of Kamada and was known to reduce the image deterioration. (Kamada, [0295])
Consider Claim 3:
	Kim ‘373 in view of Shimoshikiryoh in view of Kamada disclose the method for the pixel compensation of the display panel according to claim 2, wherein n < f/30, and f is a refresh frequency of the display panel. (Kamada, [0118], [0123], [0141], refresh rates of 60hz and greater are discussed.)
Consider Claim 5:
	Kim ‘373 in view of Shimoshikiryoh discloses the method for the pixel compensation of the display panel according to claim 1, wherein the S20 comprises: S21, querying a preset compensation table set comprising a plurality of grayscale compensation tables according to the grayscale data of each of the sub-pixels; and (Kim ‘373, [0014], “An exemplary embodiment of the present invention also provides a driving method of a liquid crystal display, including receiving an image signal by a signal controller, and generating two correction data for each image signal referring to two compensation lookup tables by the signal controller, wherein the two compensation lookup tables are provided to make absolute values of pixel voltages for each polarity substantially identical to each other with respect to the same gray scale value.”) 
	However Kim ‘373 in view of Shimoshikiryoh does not further specify that S22, using the queried result as the obtained grayscale compensation data of the sub- pixels, wherein in the time period unit, an average brightness of a display brightness of the sub-pixels compensated by the high grayscale compensation data and a display brightness of the subpixels compensated by the low grayscale compensation data is a display brightness of the grayscale data of the sub-pixels.
	Kamada however teaches this is part of the image processing for each frame and thus teaches using the queried result as the obtained grayscale compensation data of the sub- pixels, wherein in the time period unit, an average brightness of a display brightness of the sub-pixels compensated by the high grayscale compensation data and a display brightness of the subpixels compensated by the low grayscale compensation data is a display brightness of the grayscale data of the sub-pixels. (Kamada, [0117], “FIG. 6 is a figure illustrating the image processing of this example. For certain one pixel, provided are a frame increased in lightness higher than a luminance level A of the unprocessed image (hereinafter, referred to as a higher-luminance frame) T1 and a frame decreased in lightness (hereinafter, referred to as a lower-luminance frame) T2. A luminance level B (luminance level B&gt;luminance level A) is given in the frame T1 while a luminance level C (luminance level C&lt;luminance level A) is given to the frame T2. The luminance level within each frame is set such that the average luminance in combination of the higher-luminance frame T1 and the lower-luminance frame T2 equals the luminance of the unprocessed image. The in-time image processing method of the example can realize the relaxation of the deformation, quite similarly to example 1-1.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide an averaged brightness of the high and low data as this was a known technique in view of Kamada and was known to be used for the purpose of reducing sandiness over the screen can be suppressed and flicker can be relieved to a considerable low extent. (Kamada, [0118])
Consider Claim 6:
	Kim ‘373 in view of Shimoshikiryoh in view of Kamada disclose the method for the pixel compensation of the display panel according to claim 5, wherein the S21 comprises: establishing a first index relationship for compensation values of each of the grayscale compensation tables according to a time order to obtain first index values; and establishing a second index relationship for the compensation values of each of the grayscale compensation tables according to grayscale values to obtain second index values; (Kim ‘373, [0048], [0052], [0046], “When receiving the image signals R, G, and B from the external graphics processor 10, the signal controller 600 of the liquid crystal display may generate positive correction data Data+ and negative correction data Data- using a positive compensation lookup table and a negative compensation lookup table, respectively, with respect to the image signals.”)
	wherein in the grayscale compensation tables, each combination of one of the first index values and one of the second index values corresponds to one of the high grayscale compensation data and one of the low grayscale compensation data. (Kim ‘373, [0057], “Referring back to FIG. 4, the dotted line denotes a pixel voltage in a case that the data driver 500 receives one image data DAT regardless of polarity of pixels and applies data voltages to pixels only by changing the polarity of the data voltages, and the solid line denotes a pixel voltage in a case that the data driver 500 receives the positive and negative correction image data DAT+ and DAT- according to polarity of the corresponding pixel. In case of the dotted line, the positive pixel voltage and the negative pixel voltage are not symmetric with reference to the common voltage due to the influence of the kick-back voltage, but in case of the solid line, the influence of the kick-back voltage has been compensated by the positive and negative compensation lookup tables, and therefore the positive pixel voltage and the negative pixel voltage can be symmetric with respect to the common voltage throughout the entire gray scale values. In the drawing, guidelines with a pair of bidirectional arrows in the vertical direction indicates that a positive pixel voltage curve and a negative pixel voltage curve have the same distance from the common voltage.”)_
Consider Claim 7:
	Kim ‘373 in view of Shimoshikiryoh in view of Kamada disclose the method for the pixel compensation of the display panel according to claim 3, wherein when each of the sub-pixels has different grayscale data, the corresponding high grayscale compensation data have different values, and the corresponding low grayscale compensation data have different values. (Kamada, [0294], “Now example 5-8 of the present embodiment is explained by using FIG. 53. FIG. 53 shows an HT mask pattern in HT driving and an optical response characteristic of the liquid-crystal panel 233. In the figure, the curve A shown by the solid line represents an optical response characteristic of the pixel 234a, the curve B shown by the broken line represents an optical response characteristic of the pixel 234b, the curve C shown by the one-dot chain line represents an optical response characteristic of the pixel 234c, and the curve D shown by the two-dot chain line represents an optical response characteristic of the pixel 234d. As shown in FIG. 53, an image signal is stored in the frame buffer such that the pixels adjacent within the frame are different in optical response characteristic, thereby write the video signal to the liquid-crystal display panel 233. At this time, the not-shown gate bus line of the liquid-crystal panel 233 is driven with the same frame period by scanning with interlacing at least 1 line. The interlaced scanning may be in a regular fashion or may be, of course, in an irregular fashion. Incidentally, in the driving, used is the liquid-crystal display device shown in FIG. 52.”)
Consider Claim 8:
	Kim ‘373 in view of Shimoshikiryoh in view of Kamada disclose the method for the pixel compensation of the display panel according to claim 3, wherein when the sub-pixels that are different from each other have the same grayscale data, the corresponding high grayscale compensation data have different values, and the corresponding low grayscale compensation data have different values. (Kamada, [0294], “Now example 5-8 of the present embodiment is explained by using FIG. 53. FIG. 53 shows an HT mask pattern in HT driving and an optical response characteristic of the liquid-crystal panel 233. In the figure, the curve A shown by the solid line represents an optical response characteristic of the pixel 234a, the curve B shown by the broken line represents an optical response characteristic of the pixel 234b, the curve C shown by the one-dot chain line represents an optical response characteristic of the pixel 234c, and the curve D shown by the two-dot chain line represents an optical response characteristic of the pixel 234d. As shown in FIG. 53, an image signal is stored in the frame buffer such that the pixels adjacent within the frame are different in optical response characteristic, thereby write the video signal to the liquid-crystal display panel 233. At this time, the not-shown gate bus line of the liquid-crystal panel 233 is driven with the same frame period by scanning with interlacing at least 1 line. The interlaced scanning may be in a regular fashion or may be, of course, in an irregular fashion. Incidentally, in the driving, used is the liquid-crystal display device shown in FIG. 52.”)
Consider Claim 18:
	Kim ‘373 in view of Shimoshikiryoh discloses the device for the pixel compensation of the display panel according to claim 17, however does not specify the grayscale compensation data of each of the sub-pixels comprise a grayscale compensation data repeating unit, the grayscale compensation data repeating unit comprises n pieces of the high grayscale compensation data and the low grayscale compensation data.
	Kamada however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a grayscale compensation data of each of the sub-pixels comprise a grayscale compensation data repeating unit, the grayscale compensation data repeating unit comprises n pieces of the high grayscale compensation data and the low grayscale compensation data,  (Kamada, [0294], “Now example 5-8 of the present embodiment is explained by using FIG. 53. FIG. 53 shows an HT mask pattern in HT driving and an optical response characteristic of the liquid-crystal panel 233. In the figure, the curve A shown by the solid line represents an optical response characteristic of the pixel 234a, the curve B shown by the broken line represents an optical response characteristic of the pixel 234b, the curve C shown by the one-dot chain line represents an optical response characteristic of the pixel 234c, and the curve D shown by the two-dot chain line represents an optical response characteristic of the pixel 234d. As shown in FIG. 53, an image signal is stored in the frame buffer such that the pixels adjacent within the frame are different in optical response characteristic, thereby write the video signal to the liquid-crystal display panel 233. At this time, the not-shown gate bus line of the liquid-crystal panel 233 is driven with the same frame period by scanning with interlacing at least 1 line. The interlaced scanning may be in a regular fashion or may be, of course, in an irregular fashion. Incidentally, in the driving, used is the liquid-crystal display device shown in FIG. 52.”)
	n is an even number greater than zero, n < f/30, and f is a refresh frequency of the display panel. (Kamada, [0118], [0123], [0141], refresh rates of 60hz and greater are discussed.)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide this type of driving scheme as this was known in the art in view of Kamada and was known to reduce the image deterioration. (Kamada, [0295])
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626